Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in the application. Claims 1-8 are rejected. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/GB2018/053315, filed November 15th, 2018, which claims priority under 35 U.S.C. 119(a-d) to GB1718862.4, filed November 15th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 2nd, 2021, July 2nd, 2021, and September 22nd, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 6 are rejected as indefinite since they refer to a percentage but do not clarify how the percentage is calculated. For instance, it could be a molar percentage, weight/weight, weight/volume, etc. where limitations from the specification are not read into the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.K. Patent Document No. GB 2539472 A by Cheetham et al. and under 35 U.S.C. 102(a)(1) and 102(a)(2) over WO 2016/203239 A1, which contains the same disclosure. The GB document locations will be referred to herein.
The prior art teaches the following method on pages 15 and 16:

    PNG
    media_image1.png
    93
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    776
    media_image2.png
    Greyscale

The prior art teaches that subjects with “treatment-resistant epilepsy” including those with Lennox-Gastaut Syndrome were treated with a highly purified extract of CBD. Regarding the limitation of claim 1 that the subject “is deemed to be a treatment failure on one or more anti-epileptic drug”,” the prior art teaches the following on page 11:

    PNG
    media_image3.png
    92
    719
    media_image3.png
    Greyscale

The prior art further describes the ILAE guidance on page 2 as follows:

    PNG
    media_image4.png
    126
    787
    media_image4.png
    Greyscale

The prior art specifically states that a treatment-resistant epilepsy is classified as a failure of AED therapy. The instant specification provides the following definition for “treatment failure:” 

    PNG
    media_image5.png
    89
    664
    media_image5.png
    Greyscale

Accordingly, the prior art is deemed to meet the limitation of a treatment failure since the prior art teaches failure of AED and notes that it is dependent on AEDs being unable to adequately control seizures.
Regarding the limitation of instant claim, 3, 5 and 6, the prior art teaches the preparation of the extract on pages 12 and 13 having the 

    PNG
    media_image6.png
    64
    666
    media_image6.png
    Greyscale

Accordingly, the prior art at least teaches methods where the starting dose would anticipate instant claim 7. Regarding the limitation of instant claim 4, the instant claim is drafted as method where the limtiation of “a synthetic compound” is a product-by-process limitation nested within a method. As noted in MPEP 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

If Applicant intends for the method of claim 4 to require actively preparing CBD, the claim should be redrafted to recite an active method step requiring synthetically preparing CBD.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(1 of 2) Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,956,184 in view of Ostendorf et al. Neuropsychiatric Disease and Treatment 2017, 13, 1131-1140 (published April 20th, 2017).
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The primary reference teaches the following method in claim 1 (column 15):

    PNG
    media_image7.png
    193
    597
    media_image7.png
    Greyscale

The prior art teaches administration of CBD to patients having LGS and the preamble specifically refers to reducing seizure frequency. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not explicitly state that “the subject is deemed to be a treatment failure on one or more anti-epileptic drugs (AEDs).” The broadest reasonable construction of the claims of the patent would appear to include administration to patients having a treatment-resistant epilepsy but where treatment-resistance had not been established at the time of administration of CBD. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Despite the lack of an explicit teaching that the subjects should be deemed to be a treatment failure, a person having ordinary skill in the art would recognize that LGS patients are largely inadequately treated by AEDs. For instance, Ostendorf et al. teach on page 1132: “More than 90% of children with LGS have drug-resistant epilepsy.22” Accordingly, a person having ordinary skill in the art would have been motivated to apply the generic teachings of the patent to the majority of children having LGS since they are frequently recognized as not having their symptoms adequately controlled by AEDs. Furthermore, Ostendorf et al. teach that the AEDs of instant claim 2 are recognized in the art as being AEDs for LGS as follows on page 1134:

    PNG
    media_image8.png
    133
    560
    media_image8.png
    Greyscale

The prior art further teaches the use of rufinamide on the same page (right column, second full paragraph). Accordingly, a person having ordinary skill in the art would expect that patients falling within the scope of the claims of the patent would largely overlap with the instant claims. Similarly, claim 3 of the patent refers to a prior administration of clobazam where Ostendorf et al. teach the following on page 1133:

    PNG
    media_image9.png
    102
    561
    media_image9.png
    Greyscale

Even in the absence of the secondary reference a person having ordinary skill would recognize the patient population of claim 3 of the patent as substantially overlapping with at least instant claim 1.
	Regarding instant claims 3 and 5, claim 1 of the patent recites the instantly claimed levels. Regarding instant claim 6, the claims of the patent do not address the levels of CBDV; however, since the claims of the patent recite “at least 98% (w/w) CBD,” a person having ordinary skill in the art would have been motivated to use samples of CBD having purities across the range including, for instance at least 99% (w/w) CBD that would meet the limitation of claim 6. Regarding instant claims 7 and 8, the patent teaches dosages of “at least 10 mg/kg/day”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Regarding the limitation of instant claim 4, the instant claim is drafted as method where 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

If Applicant intends for the method of claim 4 to require actively preparing CBD, the claim should be redrafted to recite an active method step requiring synthetically preparing CBD.
The primary reference above is available as art under 35 USC 102(a)(2) and names an inventor in common with the instant application. Applicant is directed to MPEP 717.01(a)(1), which states:
In evaluating whether a declaration under 37 CFR 1.130(a) is effective, Office personnel will consider the following criteria:

(A) Whether the disclosure, which was applied in the rejection and is addressed in the affidavit or declaration, is subject to the exceptions of 35 U.S.C. 102(b)(1)(A)  or 102(b)(2)(A). The provision of 37 CFR 1.130(a) is not available:

[…]

(2) When the disclosure that is applied in a rejection is
(a) a U.S. patent or U.S. patent application publication that
(b) claims an invention that is the same or substantially the same as the applicant’s or patent owner’s claimed invention, and
(c) the affidavit or declaration contends that an inventor named in the U.S. patent or U.S. patent application publication derived the claimed invention from the inventor or a joint inventor named in the application or patent.

In this situation, the subject matter relied upon is solely found in the claims of the patent and the inventorship of the patent is presumed to be accurate.



(2 of 2) Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.K. Patent Document No. GB 2539472 A by Cheetham et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The prior art teaches the following method on pages 15 and 16:

    PNG
    media_image1.png
    93
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    776
    media_image2.png
    Greyscale

The prior art teaches that subjects with “treatment-resistant epilepsy” including those with Lennox-Gastaut Syndrome were treated with a highly purified extract of CBD. Regarding the limitation of claim 1 that the subject “is deemed to be a treatment failure on one or more anti-epileptic drug”,” the prior art teaches the following on page 11:

    PNG
    media_image3.png
    92
    719
    media_image3.png
    Greyscale

The prior art further describes the ILAE guidance on page 2 as follows:

    PNG
    media_image4.png
    126
    787
    media_image4.png
    Greyscale

The prior art specifically states that a treatment-resistant epilepsy is classified as a failure of AED therapy. The instant specification provides the following definition for “treatment failure:” 

    PNG
    media_image5.png
    89
    664
    media_image5.png
    Greyscale

Accordingly, the prior art is deemed to meet the limitation of a treatment failure since the prior art teaches failure of AED and notes that it is dependent on AEDs being unable to adequately control seizures.
Regarding the limitation of instant claim, 3, 5 and 6, the prior art teaches the preparation of the extract on pages 12 and 13 having the instantly claimed levels of CBD, THC and CBV (Table 5). Regarding instant claim 7, the prior art teaches the following on page 16: 

    PNG
    media_image6.png
    64
    666
    media_image6.png
    Greyscale

Accordingly, the prior art at least teaches methods where the starting dose would anticipate instant claim 7. Regarding the limitation of instant claim 4, the instant claim is drafted as method where the limtiation of “a synthetic compound” is a product-by-process limitation nested within a method. As noted in MPEP 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

If Applicant intends for the method of claim 4 to require actively preparing CBD, the claim should be redrafted to recite an active method step requiring synthetically preparing CBD.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1 and 3-7 where anticipation is epitome of obviousness. The prior art, however, does not explicitly teach that the patients having LGS were a failure on the specific 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding instant claim 8, the prior art teaches the following on page 9:

    PNG
    media_image10.png
    122
    787
    media_image10.png
    Greyscale

A person having ordinary skill in the art in treating additional patients would have been motivated to perform the same steps of the prior art where the dose is started low and increased across the range taught by the prior art including greater than 20 mg/kg/day to determine an optimum dosage for each individual patient. 
	Regarding instant claim 2, the prior art as discussed above teaches utility of CBD in treatment-resistant epilepsies where the prior art teaches the following on page 5 as an example of AEDs:

    PNG
    media_image11.png
    145
    761
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art would recognize at least lamotrigine as being used in the treatment with LGS and would have been motivated to use CBD in the treatment of patients whose seizures are not adequately controlled on lamotrigine. The same rationale would apply to rufinamide which is taught to be useful with LGS on page 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1 of 24) claims 1-18 of U.S. Patent No. 9,956,183, (2 of 24) claims 1-12 of U.S. Patent No. 9,956,184, (3 of 24) claims 1-11 of U.S. Patent No. 9,956,186, (4 of 24) claims 1-15 of U.S. Patent No. 10,603,288, (5 of 24) claims 1-30 of U.S. Patent No. 11,154,516, (6 of 24) claims 1 and 3-14 of U.S. Patent No. 10,111,840, (7 of 24) claims 1-8 of U.S. Patent No. 10,137,095, (8 of 24) claims 1-20 of U.S. Patent No. 10,709,674, (9 of 24) claims 1-14 and 16-31 of U.S. Patent No. 10,849,860, (10 of 24) claims 1-21 of U.S. Patent No. 10,966,939, (11 of 24) claims 1-33 of U.S. Patent No. 11,096,905, and (12 of 24) claims 1-19, 22 and 23 and of U.S. Patent No. 11,207,292, each in view of U.K. Patent Document No. GB 2539472 A by Cheetham et al. Each of the above cited patents is generic to a method of treating Lennox-Gastaut using CBD. The discussion and rationales under 35 USC 102 and 103 (rejection 2 of 2) are incorporated here by reference. For the reasons cited under prior art, the instantly claimed methods would have been obvious in view of the claims of the patents since they are generic to the subject matter relied upon in the teachings of the prior art.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (13 of 24) claims 1-16 and 29 of copending Application No. 17/477,172, (14 of 24) claims 1-25 of copending Application No. 17/472,016, (15 of 24) claim 1 of copending Application No. 16/935,005, (16 of 24) claims 1, 3-5, 7-14, 16-20, 23, 27, 37, 41-46 and 53-61 of copending Application No. 16/486,750, (17 of 24) claims 1, 2, 5-11 and 13-20 of copending Application No. 16/651,751, (18 of 24) claims 1-12 of copending Application No. 17/552,487, (19 of 24) claims 1-26, 31 and 32 of copending Application No. 16/959,357, (20 of 24) claims 1-8, 11-17, 19-29 and 35-37 of copending Application No. 16/959,350, (21 of 24) claims 1-11, 13-23, 26-30, 36-38 and 42-46 of copending Application No. 16/959,354, (22 of 24) claims 1-20 of copending Application No. 16/768,241, (23 of 24) claims 1-15 of copending Application No. 17/424,682, (24 of 24) claims 1-29 of copending Application No. 17/529,005, each in view of U.K. Patent Document No. GB 2539472 A by Cheetham et al. Each of the above cited copending cases is generic to a method of treating Lennox-Gastaut using CBD or recite an intended use thereof. The discussion and rationales under 35 USC 102 and 103 (rejection 2 of 2) are incorporated here by reference. For the reasons cited under prior art, the instantly claimed methods would have been obvious in view of the claims of the copending cases since they are generic to the subject matter relied upon in the teachings of the prior art.
These are provisional nonstatutory double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626